UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB/A Amendment No. 2 x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended September 30, 2007 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Buckeye Ventures,Inc. (Exact name of registrant as specified in its charter) Nevada 0-27454 20-3161375 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4455 Lamont Street, Suite3, San Diego, CA92109 (Address of principal executive offices) (858) 272-6600 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x On November 9, 2007 there were 105,173,750 shares of Registrant’s common stock, $.001 par value, issued and outstanding. Transitional Small Business Disclosure Format: Yes o No x INDEX TO FINANCIAL STATEMENTS Financial Page Number Sequential Page Number CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2007 (UNAUDITED) AND DECEMBER 31, 2006 F-2 3 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) F-3 4 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (UNAUDITED) F-4 5 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (UNAUDITED) F-5 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) F-6 - F-19 7 - 20 F-1 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2007 December31, 2006 (Unaudited) (Restated) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,512,373 $ 273,976 Accounts receivable, less allowance for doubtful accounts of $18,000 and $22,915, respectively 157,176 95,058 Other receivables 352,344 155,755 Inventories 646,974 554,837 Prepaid expenses 327,801 266,426 Total current assets 2,996,668 1,346,052 Property and equipment, net 681,520 415,044 Goodwill 2,733,263 2,359,065 Intangible assets, net 77,859 82,210 Other assets, primarily deposits 108,487 103,473 Total assets $ 6,597,797 $ 4,305,844 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 774,672 $ 711,295 Accrued expenses 703,834 593,081 Current portion of notes payable and long-term debt 1,355,405 637,500 Customer deposits and deferred revenue 525,757 192,901 Total current liabilities 3,359,668 2,134,777 Notes payable and long-term debt, net of current portion 2,205,176 2,193,292 Total liabilities 5,564,844 4,328,069 Commitments and contingencies — — STOCKHOLDERS’ EQUITY: Preferred stock, authorized 3,000,000 shares: $.01 par value, 975,086 and 975,086 shares issued and outstanding, respectively 9,751 9,751 $10.00 par value, 23,000 and 23,000 shares issued and outstanding, respectively 230,000 230,000 Common stock, authorized 150,000,000 shares, $.001 par value; 104,929,609 and 98,548,618 shares issued and outstanding, respectively 104,930 98,549 Additional paid-in capital 2,352,312 856,207 Accumulated deficit (1,664,040 ) (1,216,732 ) Total stockholders’ equity 1,032,953 (22,225 ) Total liabilities and stockholders’ equity $ 6,597,797 $ 4,305,844 The accompanying notes are an integral part of these consolidated financial statements. F-2 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine months Ended September 30, 2007 (Restated) 2006 2007 (Restated) 2006 Revenues, net $ 3,404,267 $ 1,416,660 $ 10,455,843 $ 3,889,008 Cost of services 1,967,221 812,083 5,887,911 2,464,469 Gross profit 1,437,046 604,577 4,567,932 1,424,539 Selling, general and administrative expenses 1,786,645 916,988 4,774,650 2,074,753 Operating income (loss) (349,599 ) (312,411 ) (206,718 ) (650,214 ) Other income (expense) Interest income 350 2,452 1,340 3,574 Other income (22,799 ) — 87 — Interest expense (83,307 ) (9,225 ) (238,978 ) (46,598 ) Total other income (expense) (105,756 ) (6,773 ) (237,551 ) (43,024 ) Income (Loss) before income taxes (455,355 ) (319,184 ) (444,269 ) (693,238 ) Income tax expense — — 3,039 — Net Income (Loss) $ (455,355 ) $ (319,184 ) $ (447,308 ) $ (693,238 ) Income (Loss) per share: Basic and diluted $ (.00 ) $ (.00 ) $ (.00 ) $ (.01 ) Shares used in computing income (loss) per share: Basic 104,682,241 98,548,618 101,832,309 94,347,078 Diluted 104,682,241 98,548,618 101,832,309 94,347,078 The accompanying notes are an integral part of these consolidated financial statements. F-3 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For The Nine months Ended September 30, 2007 (Unaudited) PreferredStock CommonStock Additional Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at December31, 2006 998,086 $ 239,751 98,548,618 $ 98,549 $ 856,207 $ (1,216,732 ) $ (22,225 ) Common stock issued in debt reduction (restated) — — 5,200,900 5,201 1,125,824 — 1,131,025 Common stock issued pursuant to acquisition of Barnett assets (restated) — — 600,000 600 149,400 — 150,000 Common stock issued for services (restated) — — 580,091 580 64,431 — 65,011 Value of warrants relating to first closing of convertible debentures 156,450 156,450 Net income (loss) (restated) — (447,308 ) (447,308 ) Balance at September 30, 2007 (restated) 998,086 $ 239,751 104,929,609 $ 104,930 $ 2,352,312 $ (1,664,040 ) $ 1,032,953 The accompanying notes are an integral part of these consolidated financial statements. F-4 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months Ended September 30, 2007 (Restated) 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (447,308 ) $ (693,238 ) Adjustments to reconcile net income (loss) to net cash provided by operatingactivities— Shares issued to lender and charged to interest expense — 12,000 Stock compensation expense 65,011 7,754 Depreciation and amortization expense 130,840 38,911 Changes in operating assets and liabilities, net of effects of acquisitions Receivables, net (258,707 ) (106,671 ) Inventories (92,137 ) (4,477 ) Prepaid expenses and other current assets (61,375 ) (71,863 ) Accounts payable 63,377 (112,324 ) Accrued expenses 110,753 151,693 Customer deposits and deferred revenue 332,856 188,444 Net cash provided by (used in) operating activities (156,690 ) (589,771 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (317,163 ) (104,944 ) Cash acquired (used) in connection with acquisition (300,000 ) 181,326 Other assets (5,014 ) (13,849 ) Net cash (used in) provided by investing activities (622,177 ) 62,533 CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of notes payable and long-term debt (21,620 ) (140,527 ) Increase in notes payable 2,038,884 53,604 Proceeds from sales of common stock — 552,700 Net cash provided by (used in) financing activities 2,017,264 465,777 NET INCREASE IN CASH AND CASH EQUIVALENTS 1,238,397 (61,461 ) CASH AND CASH EQUIVALENTS, beginning of period 273,976 415,762 CASH AND CASH EQUIVALENTS, end of period $ 1,512,373 $ 354,301 Supplemental disclosures of cash flow information: Interest paid $ 30,317 $ 2,918 Income taxes paid 800 — Stock issued for debt reduction 1,131,025 — Acquisition of Energy King, Inc. Barnett assets for common stock $ 150,000 $ — The accompanying notes are an integral part of these consolidated financial statements. F-5 BUCKEYE VENTURES, INC. AND SUBSIDIARIES NOTES
